DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 12-13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the seat base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the term "gradually" in claim 9 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation "the inner circumferential surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the outer peripheral surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected for containing the same indefiniteness issues as claim 12, from which it depends.
Claim 15 recites the limitation "the coupler" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first stepped surface" and “the second stepped surface” in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Information Disclosure Statement
Examiner has lined through two references on the 06 December 2019 IDS, as these two references are duplicates of other references listed on the IDS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110265524 to Kim et al. (Kim).
Regarding claim 1, Kim teaches a laundry treatment apparatus (Fig. 2, generally) comprising: a housing (Fig. 2, part 10); a tub that is located inside the housing and that is configured to receive water (Fig. 2, part 100); a drum that is located inside the tub and that is configured to receive laundry (Fig. 13, part 600); tub support unit that is configured to connect the tub and the housing and that includes: a first support member that is coupled to the housing, that is configured to support a load of the tub, and that includes a first bracket that is coupled to the housing (Fig. 20, part 510), a second support member that is located on the tub below the first support member (Fig. 20, part 240), and a connector that is configured to connect the first support member and the 
However, this is merely making the components separable, wherein one of ordinary skill in art at the time of the invention realizes that should a component become damaged it would be advantageous to make the component separable for that purpose all in order to achieve the predictable result of connecting said components.  See MPEP 2144.04, V, C.
Regarding claim 2, Kim as modified is relied upon as above in claim 1.  Kim as modified teaches wherein the first bracket defines a fastening hole that is configured to receive a coupler that is configured to fix the first bracket to the housing (Fig. 20, at parts 514, 512, 524, and 522).
Regarding claim 3, Kim as modified is relied upon as above in claim 2.  Kim as modified teaches wherein the first bracket comprises a rim portion that protrudes from the first bracket and surround the fastening hole (Fig. 20, at part 526 and 514), wherein the rim portion is larger in diameter than the coupler (Fig. 20, at part 526).
Regarding claim 4, Kim as modified is relied upon as above in claim 3.  Kim as modified teaches wherein the first bracket comprises a seating surface that is located inside the rim portion and that is configured to seat the coupler (Fig. 20, parts 514 and 524), wherein the seating surface is lower in height than the rim portion (Fig. 20, parts 526 and 514).
Regarding claim 5, Kim as modified is relied upon as above in claim 2.  Kim as modified teaches wherein the first bracket includes: a seating base that is coupled to the 
Regarding claim 6, Kim as modified is relied upon as above in claim 5.  Kim as modified teaches wherein the support base extends from the seating base to the inside of the housing (Fig. 19, part 510).
Regarding claims 7-20, Kim as modified is relied upon as above in claims 5 and 1, respectively.  Kim as modified does not teach that the support base is stepped on the seat base and positioned below the seat base, wherein the fastening hole is provided at the seat base, wherein the support base defines a receiving recess that is configured to receive and support the connector; wherein the receiving recess has a thickness that gradually decreases from the support base to the inner circumferential surface; wherein the receiving recess comprises: a first inclined surface that extends and is inclined from the support base and a second inclined surface that extends from the first inclined surface and that is inclined toward the inner circumferential surface of the receiving recess; wherein the second inclined surface is more inclined that the first inclined surface; wherein the receiving recess defines a slit that penetrates the outer peripheral surface  of the receiving recess, wherein a width of the slit is larger than a diameter of the connector; wherein the slit is located at a position corresponding to a portion extending from a center of the receiving recess to the fastening hole; body separable coupling pieces that extend from the housing and that are configured to support the first bracket; wherein the body separable coupling pieces define a through hole that is configured to receive the coupler; wherein the body separable coupling pieces comprise a coupling surface that is configured to couple with the first bracket; wherein the first bracket includes a first stepped surface that is seated on the body separable coupling pieces and a second stepped surface that extends downward beyond the first stepped surface; wherein the second stepped surface is supported on a side surface of the body separable coupling pieces; wherein a length of the first stepped surface is longer than a length of the second stepped surface; wherein the first stepped surface includes a first bottom surface and a second bottom surface that each have different thicknesses.
However, this is merely a change in shape that is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the components to connect the drum and housing is significant all in order to achieve the predictable result of connecting the drum to the housing.  See MPEP 2144.04, IV, B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711